Exhibit T3E.6 Script of Video Announcement [Open with some footage from previous commercial – possibly “The Flood” where talks about Kinney employees and community.] Craig: Good morning fellow Kinney shareholders and employees!We have an important announcement to make, and we think this video is the best way to reach everyone. Now before your minds wander too far, let me assure you that we are not selling the company to Walgreens, Rite Aid, or to anyone else! In fact, we are here today to talk about ownership transition – and a strategy the Board of Directors is recommending we pursue in order to address some short and long-term challenges relative to our ownership structure as it currently exists. Now before we get too far into discussing what is being proposed, I’d like to introduce the people sitting with me today.I’m Craig Painter, chairman and chief executive officer.Many of you will recognize the man to my left.This is Rich Cognetti, Kinney’s former Chairman and CEO who retired as Chairman in December 2006.Also with us is Steve McCoy, Kinney’s chief financial officer, and Bridget-Ann Hart, our president and chief operating officer. We thought it was important to share some of the background and rationale behind the ownership transition the Board of Directors is recommending.As part of its strategic planning process, the board has been evaluating the 1 of 10 long-term viability of Kinney’s ownership structure. We engaged Duff & Phelps as our financial advisor 18 months ago to assist us in evaluating ownership structures that would best enable us to fairly and equitably restructure our long-term growth. Duff & Phelps is nationally renowned for their experience working with privately held companies similar to Kinney to successfully address ownership transition. The challenges we face today are two-fold.First - 62% of Kinney stock is held by baby boomers and those who are at or nearing retirement age.Secondly - 60% of Kinney stock is owned by individuals who are not currently employed by the company, which is inconsistent with Kinney’s goal of being employee-owned.As these two issues converge, we anticipate that requests to buy back company stock will increase. This will have a significant impact on the company’s cash flow.The Board is recommending a course of action that will allow us to meet these requests to repurchase company stock while remaining independent and privately held for the long-term. Steve will show you some of the numbers we’ve been looking at in a moment…. Steve: I will, but first let me point out that what we are faced with today is really a byproduct of our success, as well as the natural progression of an ESOP company. Craig: I agree.I also think it’s important to keep in mind that the company is the only one that can legally buy Kinney stock.Said another way, you 2 of 10 cannot sell your Kinney stock to anyone other than the company.For this reason, the Board took a serious look at the liability related to buying back stock from shareholders of record and participants in the ESOP/401(k) Plan.We projected it out over time and have assessed the company’s ability to fund requests as needed. With this liability in mind, the Board evaluated a number of strategic options, which included taking the company public, bringing in an outside investor, or selling to a strategic buyer.We determined that none of these options provided the company with a strategy that was consistent with the Board’s overriding objective of remaining a financially strong, independent, privately held company. The strategy we are proposing today allows Kinney to remain independent and privately held, with the ability to effectively manage future cash flow requirements and realize significant tax savings.It gives the company the ability to buy the shares held by shareholders of record, offering them some immediate cash along with longer-term payout.Finally, this strategy allows us to enhance employee ownership, making the ESOP/401(k) Plan the sole, immediate owner of Kinney stock. I’m going to turn this to Steve, who will show you exactly who currently owns Kinney. Steve: Thanks, Craig.As I said earlier, this transition is a byproduct of our success, and the natural progression of an employee owned company.The reality is we’ve created wealth for our shareholders.The natural outcome of 3 of 10 this success is that the value of the obligation to buy back stock has increased.We refer to this as the “repurchase obligation.” It’s interesting to see how Kinney’s ownership has changed over time.As a result of estate planning, donations, and other stock transfers, the ownership of the company has shifted away from active employees.As Craig mentioned earlier, of the total number of shares outstanding, 60% are held by individuals who are not currently employed by Kinney. [cut to Kinney Ownership Today – Employment pie chart].[Pie charts appear on screen while Steve is talking]. And the
